Title: To Thomas Jefferson from Polly Logwood, 29 October 1808
From: Logwood, Polly
To: Jefferson, Thomas


                  
                     Sir, 
                     Buckingham Octr 29th 1808
                  
                  Penetrated with respect I beg leave to address you on the subject of my unfortunate Husband’s situation. I am prompted to do it as this time because the period is so fast approaching when your Excellency will retire from Office; besides I am informed you have lately been pleased to manifest your mercy by pardoning Two men (Thomas Hall & James Phillips) from the same prison, & for the same offence, who have been in confinement a much shorter period; having been convicted since he was, and am confident upon an enquiery of the keeper of that place, as well as Inspectors, who have had the perticular charge over them, that their claim to mercy on account of prior character or their conduct while confined, will not be found to be stronger than my Husbands; I feel thereby encouraged to hope that your Excellency will not retire from Offices without restoreing him to the embraces of a fond wife & children. was it in the power of intreaties to avail I would exhaust myself in them, but to your humanity I trust and appeal, with the profoundest respect & the most fervent prayers that an omnipotent God may be mercifull to us all. 
                  I beg leave to subscribe Myself Yr Mt Hl. St.
                  
                     Polly Logwood 
                     
                  
                  
                     N.B. You will greatly oblidge a friend in being so good as to answer these few lines, & confur the highest obligations on a poor disconsolate woman. a letter directed to be left at Bent Creek post Office will quickly reach me.
                  
               